Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 This office action is in response to the amendment filed on 4/22/2021.
Claims 1-2, 5-6, and 9 have been amended.
Objection to claims 1-4 and 8 is withdrawn in view of Applicant’s amendment.
The 35 U.S.C. 112 rejection to claims 1-12 is withdrawn in view of Applicant’s amendment.
Claims 1-12 remain pending and have been examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments filed on 4/22/2021, in particular on pages 8-10, have been fully considered but they are not persuasive. For example:
At Remarks page number 9-10, Applicant submits that cited prior art Cheng does not have paragraph number (i.e., paragraph [0053-54]) and English translation (i.e., for Fig.8-9).
However, Examiner respectfully disagrees.
It seems Applicant’s arguments relied on the original published WO2019056931A1 (i.e., as Applicant pointed out in Remarks page number 9:  “Cheng includes line number and page numbering…Cheng does have headnote(54), but that headnote is for the title of the invention” and “FIG.8-9 illustrates differences…that are not translated…”). However, it is noted that Examiner’s rejection and citation is based on an English translation of the original WO2019056931A1 (see the attached translation as NPL indicated in PTO-892 mailed on 1/21/2021), but not the original WIPO publication WO2019056931A1 itself. 
For example, Examiner’s machine translation of the original WO2019056931A1 mailed on 1/21/2021 shows paragraph numbers (i.e., paragraph [0053-56] for describing the Figure 8-9 in English): 

    PNG
    media_image1.png
    380
    1125
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    1128
    media_image2.png
    Greyscale

and the translation also has description for FIG1-11 that are disclosed in paragraph [0019-0029]:

    PNG
    media_image3.png
    478
    982
    media_image3.png
    Greyscale

Therefore, it can be seen that the translation of the WO2019056931 as cited does have paragraph number and does disclose the recited limitations in the claims in previous office action. 
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5, and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 14 of copending Application No. 16/405,692 as listed in the table below in view of Subramanian (Subramanian et al., US2018/0307479A1). 

Instant  Application
16/567,897
Co-pending Application
16/405,692
Claim 5:
A method for managing firmware versions of an information handling resource comprising 

[in response to receiving a new firmware version: 

comparing the new firmware version to an existing firmware version;] 

storing differences between the new firmware version and the existing firmware version as a firmware patch image; and 

applying the firmware patch image to the existing firmware version to emulate the new firmware version, wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system.  
 










Claim 1:
A computer-implemented method for dynamically updating a read-only file system of a device, the method comprising: 






receiving a first patch image that comprises: (1) one or more update files that form an upper layer file system comprising an update for a set of target files for the read-only file system, wherein each update file has a file identifier associated with the update file that identifies the update file's location accessible by the device, the read-only file system further comprising a set of non-target files, and (2) a script for configuring an overlay data structure that is used to cause the one or more update files to override use of the set of target files; 

in a boot phase, creating the overlay data structure that comprises: (1) file identifiers corresponding to the non-target files of the read-only file system and (2) the file identifiers for the one or more update files of the upper layer file system instead of the file identifiers of the set of target files thereby overriding use of the set of target files, such that the one or more update files of the upper layer file system and the set of non-target files of the read-only file system are used to emulate a merged file system; and 

using the emulated merged file system to operate the device.
1. An information handling system comprising: a host system comprising a host system processor; and an information handling resource communicatively coupled to the host system processor wherein the information handling resource includes a second processor, coupled to a second memory, wherein the second memory includes processor executable instructions that, when executed by the second processor, cause the second processor to perform operations 

[responsive to receiving a new firmware version, wherein the operations include: comparing the new firmware version to an existing firmware version; 

storing differences between the new firmware version and the existing firmware version as] a firmware patch image; and 

applying the firmware patch image to the existing firmware version to emulate the new firmware version, wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system.
14. An information handling system for dynamically updating a read-only file system in a network, the information handling system comprising non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising: 










in response to receiving a request associated with an update for a client device, making available for download to the client device a first patch image that comprises one or more update files comprising an update for a set of target files of a file system, wherein the file system also comprises a set of non-target files, and a script for configuring an overlay data structure that is used to cause the one or more update files to override use of the set of target files; wherein, in a boot phase of the client device, as the overlay data structure is generated that comprises a listing of file identifiers of files to form an emulated file system, wherein the overlay data structure comprises: (1) file identifiers for the one or more update files of the update instead of the file identifiers of the set of target files to override use of the set of target files and (2) file identifiers to the non-target files of the set of non-target files of the file system.
9. An article of manufacture comprising: a non-transitory computer-readable medium; and computer-executable instructions carried on the computer-readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to manage firmware versions of an information handling resource by,

[in response to receiving a new firmware version: 

compare the new firmware version to an existing firmware version;


store differences between the new firmware version and the existing firmware version as] a firmware patch image; and 

apply the firmware patch image to the existing firmware version to emulate the new firmware version, wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system.
9. A non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising: 












receiving a first patch image that comprises: (1) one or more update files that form an upper layer file system comprising an update for a set of target files for the read- only file system, wherein each update file has a file identifier associated with the update file that identifies the update file's  location accessible by the device, the read-only file system further comprising a set of non-target files, and (2) a script for configuring an overlay data structure that is used to cause the one or more update files to override use of the set of target files; in a boot phase, creating the overlay data structure that comprises: (1) file identifiers corresponding to the non-target files of the read-only file system and (2) the file identifiers for the one or more update files of the upper layer file system instead of the file identifiers of the set of target files thereby overriding use of the set of target files, such that the one or more update files of the upper layer file system and the 4Appl. No.16/405,692set of non-target files of the read-only file system are used to emulate a merged file system; and 

using the emulated merged file system to operate the device.


With respect to instant claim 5:
Claim 1 of the co-pending application 16/405,692 discloses storing differences (i.e., “one or more update files”) between the new firmware version and the existing firmware version as a firmware patch image (i.e., “first patch file”); and applying the firmware patch image to the existing firmware version to emulate the new firmware version (i.e., “cause the one or more update files to override use of the set of target files”/”emulate a merged file system”), wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system (i.e., “read-only file system”) associated with the new firmware version on a second file system (i.e., “upper layer file system”) associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system (i.e., “such that the one or more update files of the upper layer file system and the 4Appl. No.16/405,692set of non-target files of the read-only file system are used to emulate a merged file system”). 
The claim 1 of the co-pending application 16/405,692 does not explicitly disclose the limitation of instant claim 5 about in response to receiving a new firmware version: comparing the new firmware version to an existing firmware version; and storing differences between the new firmware version and the existing firmware version as a firmware patch image.
However Subramanian discloses in response to receiving a new firmware version (i.e., “image of replacement firmware”, see Fig.3:310 -“Computing device receives an image of replacement firmware”): comparing the new firmware version to an existing firmware version (i.e., “image of replacement firmware”,  “image of …current firmware”, see Fig.3:320, “Computing device receives an image of replacement firmware”, “Patching application compares the image of replace firmware to current firmware to determine different portions of the firmware”); storing differences between the new firmware version and the existing firmware version as a firmware patch image (i.e., “different portions from the image of the replacement firmware”, see Fig.3 and “a patch file”, see Fig.3:330-340 – “Patching application retrieves the different portions from the image of the replacement firmware to form fragments”, “Patching application creates a patch file by data of the fragments”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s firmware patch image generation method (including comparing and storing difference of the firmware images as firmware update image) into the teachings of claim 1 of the co-pending application 16/405,692. One would have been motivated to do so to generating firmware patch image and reduce update time and resources consumption as suggested by Subramanian (i.e., “The size of the patch file would be relatively smaller than the firmware image, thereby reducing update time and resources consumption”, see Abstract).

With respect to instant claims 1 and 9:
Claims 9 and 14 of the co-pending application 16/405,692 are system version and article of manufacture version of the claimed method as addressed above which recite the similar claim limitations. The combination of the claims 9 and 14 of the co-pending application 16/405,692 and the Subramanian reference discloses all the limitation as recited in the instant claims 1 and 9. Please see the rejection to instant claim 5 above.

This is a provisional obviousness-type double patenting rejection, since the conflicting claims have not in fact been patented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (Hong et al., US2011/0107323A1) in view of Subramanian (Subramanian et al., US2018/0307479A1) and further in view of Cheng (Cheng et al., Machine translation of WIPO Pub. No. WO2019056931A1).
With respect to claim 5, Hong discloses:
A method for managing firmware versions of an information handling resource comprising, [in response to receiving a new firmware version]: 
[comparing the new firmware version to an existing 5firmware version]; 
[storing differences between the new firmware version and the existing firmware version as a firmware patch image;] and 
applying the firmware patch image (i.e., “First Binary Files”/”patch file”)  to the existing firmware version (i.e., “the currently-executed firmware can be upgraded to the made upgrading firmware”, see paragraph [0078]) to emulate the new firmware version (i.e., “Make Upgrading Firmware”, see Abstract, “such that the embedded system may use the patch file to update the current firmware”; Fig.4:110-120, “Store Basic Firmware”, “Receive First Binary File”, “Make Upgrading Firmware Based on Basic Firmware And First Binary Files”) [wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system].  
Hong does not explicitly disclose: in response to receiving a new firmware version: comparing the new firmware version to an existing firmware version; storing differences between the new firmware version and the existing firmware version as a firmware patch image; wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system.

However Subramanian discloses:
in response to receiving a new firmware version (i.e., “image of replacement firmware”, see Fig.3:310 -“Computing device receives an image of replacement firmware”): comparing the new firmware version to an existing firmware version (i.e., “image of replacement firmware”,  “image of …current firmware”, see Fig.3:320, “Computing device receives an image of replacement firmware”, “Patching application compares the image of replace firmware to current firmware to determine different portions of the firmware”); 
storing differences between the new firmware version and the existing firmware version as a firmware patch image (i.e., “different portions from the image of the replacement firmware”, see Fig.3 and “a patch file”, see Fig.3:330-340 – “Patching application retrieves the different portions from the image of the replacement firmware to form fragments”, “Patching application creates a patch file by data of the fragments”); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s firmware patch image generation method (including comparing and storing difference of the firmware images as firmware update image) into Hong to emulate the firmware update image by applying the firmware update patching (i.e., “patch file”) to the existing version of firmware (i.e., “current firmware”). One would have been motivated to do so to reduce update time and resources consumption as suggested by Subramanian (i.e., “The size of the patch file would be relatively smaller than the firmware image, thereby reducing update time and resources consumption”, see Abstract).
Hong and Subramanian do not explicitly disclose wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system.
However, Cheng in the same analogous art discloses overlaying method to update firmware image/version, wherein applying the firmware patch image (i.e., “incremental mirror image file”) to the existing firmware version (i.e., files in “original mirror image layer”) comprises overlaying a first file system (i.e., “container data lay can be read and written” – read/write file system/first file system) associated with the new firmware version on a second file system (“mirror image layer is read-only” – read-only file system/second file system) associated with the existing firmware version (i.e., Fig.4, step 402), wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system (i.e., Fig.8-9, overlaying files  File1-File6;  paragraph [0038], “a priority of an updated image layer file is higher than a priority of a file that has a same name as the image layer file and that is at a container data layer” and paragraph [0033], “same-name covering principle”- precedence) (see Fig.4, steps 401-403,  and paragraph [0040-45], “​Step 401, receiving an incremental mirror image file of a container; the incremental mirror image file comprises a newly added file, a modified file …​Step 402, updating the original mirror image layer according to the incremental mirror image file to obtain an updated mirror image layer…​Step 403: overlay the file in the updated mirror layer and the file in the container data layer, and form the updated unified view for use by the container in the view layer”, and Fig.8-9 and paragraph [0053-54], instances of File1, 3, 4, 6 at different layers and top layer/container data layer precedence over second file system/image layer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheng overlaying update method into Hong and Subramanian for update using the firmware version. One would have been motivated to do so to save resource and improve efficiency as suggested by Cheng (i.e., paragraph [0006], “to solving the problem that bandwidth and disk resources are wasted…and the upgrading efficiency is low”).


With respect to claim 6, Hong discloses:
maintaining a firmware partition of a storage resource (i.e., “storage”, see Fig.5:210) to 15include: 
a base firmware image (i.e., “Basic Firmware”) representing a first version of firmware (i.e., “Version 1”) of the information handling resource (i.e., “Electronic Device A”, see Fig.3B, “Electronic Device A”, “Stored Basic Firmware”, “Received first Binary File”, “Made Upgrading Firmware”) ; and 
one or more firmware patch images (i.e., “Received First Binary Files”, see Fig.3B, “Received First Binary File”), wherein each of the one or more 20firmware patch images includes differences between a given firmware update image from which such firmware patch image was created and a previous version of firmware of the information handling resource (see Fig.3A and paragraph [0058],”since the first binary file is the differential image file created by extracting the different parts through the comparison between the basic firmware and the upgrading firmware, it may be said that the upgrading firmware is made based on the first binary file and the basic firmware”).  

25 With respect to claim 7, Hong discloses:
 wherein the information handling resource comprises a management controller (i.e., “Controller”, see Fig.5).  

With respect to claim 8, Cheng discloses:
performing a rollback (“back-off”/”fallback”)) from a current firmware version to a previous firmware version by removing one or more of the firmware patch images (i.e., Fig.7 and paragraph [0050-51], “back-off”/”fallback”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheng overlaying update method into Hong and Subramanian for update using the firmware version. One would have been motivated to do so to save resource and improve efficiency as suggested by Cheng (i.e., paragraph [0006]).

With respect to claims 1-4:
Claims 1-4 are system version for performing the rejected method as in claims 5-8 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Hong further discloses the system (i.e., Fig.5 or 7, Device 200, “Storage”, 210, “controller” -230, “communication unit” – 220, “external apparatus 300). Subramanian also discloses the information handling system (i.e., Fig.1:100) comprising: a host system (i.e., Fig.1:110) comprising a host system processor (i.e., Fig.1:112- processor); and an information handling resource communicatively coupled to the host system processor (i.e., Fig.1:140 – network) wherein the information handling resource includes a second processor (i.e., Fig.1:122 – processor), coupled to a second memory (i.e., Fig.1:124 –Memory). Thus, they also would have been obvious.

With respect to claims 9-12:
Claims 9-12 are article of manufacture version of the rejected method as in claim 5-8 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above respectively. It is well known in the computer art that such method steps would normally be implemented as computer program and practiced and/or stored on a non-transitory computer readable medium. Hong further the article of manufacture including medium and stored instruction (i.e., paragraph [0099], “the exemplary embodiments can also be embodied as computer-readable code on a computer-readable recording medium.  The computer-readable recording medium is any data storage device that can store data that can be thereafter read by a computer system.  Examples of the computer-readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, and optical data storage devices”).  Thus, they also would have been obvious in view of reference teachings above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phillips (Phillips et al., WIPO Pub. No. WO2011/022388A1) discloses a layered virtual file system for updating operating system and application based on the layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192